DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 9-14 and 24-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 2019/0068335 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this 

3.	Regarding claims 9, 24, 31 and 38, Li teaches a method of wireless communication (see Abstract, “method”), comprising: transmitting, by a user equipment (UE) in a first cell frequency of a network, a network registration request message requesting an ultra-reliable low latency communication (URLLC)-supported network slice of the network, wherein the URLLC-supported network slice is not supported by the first cell frequency (see [0070], “As shown, UE 215 may register for low latency service 220 with base station 205. The low latency service may include an ultra-reliable low latency communication (URLLC) service for which certain latency and reliability requirements have been defined. The registering may include reporting a capability of UE 215 to support URLLC communication and/or making a request by UE 215 to begin utilizing URLLC services”, also see [0087]), and receiving, by the UE in response to the network registration request message requesting the URLLC-supported network slice, a network registration response message indicating the URLLC-supported network slice is allowed based on a second cell frequency of the network providing the URLLC-supported network slice (see [0072], “Base station 205 may determine a grant-free uplink transmission format at 230 based on the channel conditions. For example, base station 205 may identify a grant-free uplink transmission format for UE 215 based on the reported channel state information, interference measurements, location, historic HARQ performance, and/or information relating to other UEs by which link conditions may be characterized. The GF uplink transmission format may be one of a plurality of GF uplink transmission formats that are pre-configured for UE 215. For example, the UE 215 may be provisioned with a plurality of GF uplink transmission formats, or it may be configured with a UE-specific set of GF uplink transmission formats for use in communicating with base station 205”, also see [0039], “allow devices to communicate with one another or a base station 105”, [0064], “where more than one operator is allowed to use the spectrum”, [0066], “allow for the use of eCC across multiple spectrums”, [0141], “may allow unrestricted access by UEs 115 with service subscriptions with the network provider”).
 	Regarding claims 10, 25, 32 and 39, Li teaches receiving, by the UE, the network registration response message including allowed network slice selection assistance information (NSSAI) with the URLLC-supported network slice requested (see [0037], [0041], [0043], [0053], “protocol”, and see [0029], [0030], [0031], [0070], [0079], [0083], [0087], [0088] and [0128], see “URLLC”, and see [0070], “As shown, UE 215 may register for low latency service 220 with base station 205. The low latency service may include an ultra-reliable low latency communication (URLLC) service for which certain latency and reliability requirements have been defined. The registering may include reporting a capability of UE 215 to support URLLC communication and/or making a request by UE 215 to begin utilizing URLLC services”, also see [0087]), and receiving, Base station 205 may determine a grant-free uplink transmission format at 230 based on the channel conditions. For example, base station 205 may identify a grant-free uplink transmission format for UE 215 based on the reported channel state information, interference measurements, location, historic HARQ performance, and/or information relating to other UEs by which link conditions may be characterized. The GF uplink transmission format may be one of a plurality of GF uplink transmission formats that are pre-configured for UE 215. For example, the UE 215 may be provisioned with a plurality of GF uplink transmission formats, or it may be configured with a UE-specific set of GF uplink transmission formats for use in communicating with base station 205”, also see [0039], “allow devices to communicate with one another or a base station 105”, [0064], “where more than one operator is allowed to use the spectrum”, [0066], “allow for the use of eCC across multiple spectrums”, [0141], “may allow unrestricted access by UEs 115 with service subscriptions with the network provider”).
 	Regarding claims 11, 26, 33 and 40, Li teaches transmitting, by the UE in the first cell frequency, a protocol data unit (PDU) session establishment request message requesting a PDU session establishment over the URLLC-supported network slice not supported by the first cell frequency (see [0037], [0041], [0043], [0053], “protocol”, and see [0029], [0030], [0031], [0070], [0079], [0083], [0087], [0088] and [0128], see “URLLC”), and receiving, by the UE in the first cell frequency in response to the PDU session establishment request message, a PDU session establishment response message indicating an acceptance of the PDU session establishment with an inactive user plane (see [0070], “As shown, UE 215 may register for low latency service 220 with base station 205. The low latency service may include an ultra-reliable low latency communication (URLLC) service for which certain latency and reliability requirements have been defined. The registering may include reporting a capability of UE 215 to support URLLC communication and/or making a request by UE 215 to begin utilizing URLLC services”, also see [0087], and see [0072], “Base station 205 may determine a grant-free uplink transmission format at 230 based on the channel conditions. For example, base station 205 may identify a grant-free uplink transmission format for UE 215 based on the reported channel state information, interference measurements, location, historic HARQ performance, and/or information relating to other UEs by which link conditions may be characterized. The GF uplink transmission format may be one of a plurality of GF uplink transmission formats that are pre-configured for UE 215. For example, the UE 215 may be provisioned with a plurality of GF uplink transmission formats, or it may be configured with a UE-specific set of GF uplink transmission formats for use in communicating with base station 205”, also see [0039], “allow devices to communicate with one another or a base station 105”, [0064], “where more than one operator is allowed to use the spectrum”, [0066], “allow for the use of eCC across multiple spectrums”, [0141], “may allow unrestricted access by UEs 115 with service subscriptions with the network provider”).  
 	Regarding claims 12, 27, 34 and 41, Li teaches receiving, by the UE, application data, transmitting, by the UE in response to the application data received, a service request message indicating the URLLC-supported network slice, and receiving, by the UE (see [0037], [0041], [0043], [0053], “protocol”, and see [0029], [0030], [0031], [0070], [0079], [0083], [0087], [0088] and [0128], see “URLLC”), an instruction to perform at or a redirection to the second cell frequency, a dual-connectivity with the second cell frequency, or to perform a carrier aggregation with the second cell frequency (see [0070], “As shown, UE 215 may register for low latency service 220 with base station 205. The low latency service may include an ultra-reliable low latency communication (URLLC) service for which certain latency and reliability requirements have been defined. The registering may include reporting a capability of UE 215 to support URLLC communication and/or making a request by UE 215 to begin utilizing URLLC services”, also see [0087], and see [0072], “Base station 205 may determine a grant-free uplink transmission format at 230 based on the channel conditions. For example, base station 205 may identify a grant-free uplink transmission format for UE 215 based on the reported channel state information, interference measurements, location, historic HARQ performance, and/or information relating to other UEs by which link conditions may be characterized. The GF uplink transmission format may be one of a plurality of GF uplink transmission formats that are pre-configured for UE 215. For example, the UE 215 may be provisioned with a plurality of GF uplink transmission formats, or it may be configured with a UE-specific set of GF uplink transmission formats for use in communicating with base station 205”, also see [0039], “allow devices to communicate with one another or a base station 105”, [0064], “where more than one operator is allowed to use the spectrum”, [0066], “allow for the use of eCC across multiple spectrums”, [0141], “may allow unrestricted access by UEs 115 with service subscriptions with the network provider”).  
 	Regarding claims 13, 28, 35 and 42, Li teaches receiving, by the UE, application data, transmitting, by the UE in response to the application data received, a protocol protocol”, and see [0029], [0030], [0031], [0070], [0079], [0083], [0087], [0088] and [0128], see “URLLC”), and receiving, by the UE, an instruction to perform at least one of a handover or a redirection to the second cell frequency, a dual-connectivity with the second cell frequency, or to perform a carrier aggregation with the second cell frequency (see [0048], [0059], [0063] and [0064], “carrier aggregation”).  
 	Regarding claims 14, 29, 36 and 43, Li teaches receiving, by the UE, application data, transmitting, by the UE in response to the application data received, a flow setup request message indicating the URLLC-supported network slice (see [0017], [0068], “flow”), and receiving, by the UE, an instruction to perform at least one of a handover or a redirection to the second cell frequency, a dual-connectivity with the second cell frequency, or to perform a carrier aggregation with the second cell frequency (see [0048], [0059], [0063] and [0064], “carrier aggregation”).  
 	Regarding claims 30, 37 and 44, Li teaches the transceiver configured to transmit the network registration request message is further configured to: transmit, in the first cell frequency (see [0003], [0045], [0046], [0047] and [0048], “frequency”), the network registration request message requesting the URLLC-supported network slice of the network that is not provided by the first cell frequency (see [0070], “As shown, UE 215 may register for low latency service 220 with base station 205. The low latency service may include an ultra-reliable low latency communication (URLLC) service for which certain latency and reliability requirements have been defined. The registering may include reporting a capability of UE 215 to support URLLC communication and/or making a request by UE 215 to begin utilizing URLLC services”, also see [0087]), the network slice being associated with ultra-reliable, low-latency communication (URLLC) (see [0029], [0030], [0031], [0070], [0079], [0083], [0087], [0088] and [0128], see “URLLC”).  

Response to Arguments
4. 	Applicant’s arguments with respect to claims 9-14 and 24-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Nghi H Ly
/NGHI H LY/Primary Examiner, Art Unit 2642